Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

﻿

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of May 7, 2019 (this
“Amendment”), by and among TUTOR PERINI CORPORATION, a Massachusetts corporation
(the “Borrower”), each of the Guarantors, each of the Lenders party hereto and
SUNTRUST BANK, in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

﻿

W I T N E S S E T H:

﻿

WHEREAS, the Borrower, the Guarantors, the financial institutions party thereto
(the “Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement dated as of April 20, 2017 (the “Credit Agreement”); and

﻿

WHEREAS, the Borrower is seeking certain amendments to the Credit Agreement on
the terms described herein; and

﻿

WHEREAS, the Lenders party hereto and the Administrative Agent are willing to so
amend the Credit Agreement on and subject to the terms and conditions herein.

﻿

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:

﻿

1.     Defined Terms.  Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.

﻿

2.     Amendments to Credit Agreement.   

﻿

(a) The Credit Agreement is hereby amended by deleting the defined terms
“Consolidated Available Cash” and “Consolidated EBITDA” in Section 1.01. thereof
and substituting in lieu thereof the following defined terms, respectively:

﻿

“Consolidated Available Cash” means, as of any date of determination, the
aggregate amount of Unrestricted cash and Cash Equivalents held by the Loan
Parties as of such date (excluding (for the avoidance of doubt) any cash held by
Joint Ventures or the Black business unit).  For purposes hereof, “Unrestricted”
means, when referring to cash and Cash Equivalents held by the Loan Parties,
that such cash and Cash Equivalents (i) do not appear or would not be required
to appear as “restricted” on the financial statements of the Loan Parties and
(ii) are not subject to a Lien (other than a Lien permitted under Section
7.01(m) or (n)) in favor of any Person other than the Administrative Agent or
any Lender pursuant to the Loan Documents; provided, that, Consolidated
Available Cash shall not exceed $50,000,000 at any time of determination. 

“Consolidated EBITDA” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income



--------------------------------------------------------------------------------

 

for such period, plus, (a) without duplication, to the extent deducted in
calculating Consolidated Net Income, the sum of:

(i) Consolidated Interest Charges for such period,

(ii) the provision for federal, state, local and foreign income Taxes payable
for such period,

(iii) the amount of depreciation and amortization expense for such period,

(iv) the amount of all non-cash stock compensation incurred during such period,
including any non-cash expenses arising from stock options, stock grants or
other equity-incentive programs, the granting of stock appreciation rights and
similar arrangements,

(v) the amount of any non-cash goodwill impairment charge and intangible asset
impairment charge taken during such period,

(vi) in respect of any project, the amount of any non-cash expenses or non-cash
charges related to a settlement in exchange for the collection of cash or in
exchange for the avoidance of the disbursement of cash to the Borrower or its
Subsidiary by its customer in respect of such project (which may include any
such non-cash expenses or non-cash charges of a Joint Venture, but only to the
extent of the Borrower’s or its Subsidiaries’ proportionate ownership interest
of such Joint Venture) (but excluding in any case any such non-cash expense or
non-cash charge to the extent it represents an accrual or reserve for a cash
portion for a future period) related to (A) costs and estimated earnings in
excess of billings, (B) certain projects designated by the Borrower to the
Administrative Agent in writing acknowledged by the Administrative Agent on or
about the First Amendment Date; or (C) Pending Change Order Billings;
provided however, that (X) to the extent the amount of any such expenses or
charges in respect of any individual settlement exceeds 20% of the book value
subject to such settlement, such excess amount shall be excluded from being
added back to Consolidated EBITDA pursuant to this clause (vi) and (Y) the
aggregate amount of clauses (B) and (C) immediately above in any consecutive
four quarter period shall not exceed 5% of Consolidated EBITDA (calculated
before giving effect to such addback in this clause (vi)) for such four quarter
period; provided further, that the aggregate amount of all such expenses or
charges added back to Consolidated EBITDA pursuant to this clause (vi) in any
consecutive four quarter period shall not exceed 15% of Consolidated EBITDA
(calculated before giving effect to such addback in this clause (vi)) for such
four quarter period, provided that solely for purposes of calculating the amount
of expenses or charges under this clause (vi) relative to such 15% cap for such
period, the amount of such expenses or charges in respect of any project in any
consecutive four quarter period shall be reduced (to an amount not less than
zero) by any non-cash gains arising from a settlement in respect of such project
effected in such same consecutive four quarter period in connection with the
settlement giving rise to such expenses or charges; provided,  further, that any
add-backs to be made pursuant to



-2-

 

--------------------------------------------------------------------------------

 

this clause (vi) will be permitted only to the extent that the Consolidated Net
Income giving rise to such add-backs was not included in the four quarter period
for which Consolidated EBITDA is being determined,

(vii) the amount of any non-cash judgments and related non-cash expenses,

(viii) Transaction Financing Costs, and

minus (b) without duplication, to the extent included in calculating
Consolidated Net Income for such period, the sum of:

(i) all non-cash gains recognized during such period, other than the accrual of
revenue in the ordinary course of business,

(ii) the amount of any non-cash gains related to non-cash judgments, and

(iii) the amount of any non-cash gains related to settlements (A) of costs and
estimated earnings in excess of billings, (B) related to such projects
referenced in clause (a)(vi)(B) above, or (C) related to Pending Change Order
Billings.

(b) The Credit Agreement is hereby further amended by adding the following
definitions to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order:

﻿

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

﻿

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

﻿

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

﻿

“First Amendment Effective Date” means May 7, 2019.

﻿

“Pending Change Order Billings” means costs incurred for work performed outside
the scope of a contract which have not yet been agreed to in the form of a
contract modification, but have been billed in accordance with the contract.

﻿

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

﻿

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Eurodollar Rate.

﻿



-3-

 

--------------------------------------------------------------------------------

 

(c) The Credit Agreement is hereby further amended by adding the following
Section 1.10 immediately after Section 1.09 thereof:

﻿

1.10Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.

﻿

(d) The Credit Agreement is hereby further amended by deleting Section 3.03 in
its entirety and substituting in lieu thereof the following:

﻿

3.03Inability to Determine Rates. 

﻿

(a) If, prior to the commencement of any Interest Period for any Borrowing of
Eurdollar Rate Loans:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Rate Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Rate Loans
or to continue or convert outstanding Loans as or into Eurodollar Rate Loans
shall be suspended and (ii) unless an amendment becomes effective in accordance
with Section 3.03(b), all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans at the Borrower’s election in accordance
with this Agreement.  Unless the Borrower notifies the Administrative Agent at
least one (1) Business Day before the date of any Borrowing of Eurodollar Rate
Loans for which a Committed Loan Notice has previously been given that it elects
not to borrow, continue or convert to a Borrowing of Eurodollar



-4-

 

--------------------------------------------------------------------------------

 

Rate Loans on such date, then such Borrowing shall be made as, continued as or
converted into a Base Rate Loan.

﻿

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the administrator or the supervisor for the administrator of the
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, or after which the administrator has ceased or will cease to
provide such benchmark or stating that the Screen Rate is no longer
representative or shall no longer be used for determining interest rates for
loans or that the administrator has invoked or will invoke its insufficient
submissions policy, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Screen Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate).  Notwithstanding anything to the
contrary in Section 11.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date a copy of such amendment is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 3.03(b), only to the extent
the Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis), (x) any Committed Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Borrowing of Eurodollar Rate Loans shall be ineffective, and (y)
if any Committed Loan Notice requests a Borrowing of Eurodollar Rate Loans, such
Borrowing shall be made as a Borrowing of Base Rate Loans;  provided, that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

﻿

(e) The Credit Agreement is hereby further amended by adding the following
Section 5.25 immediately following Section 5.24 thereof:

﻿

5.25  Beneficial Ownership Certification.   As of the First Amendment Effective
Date, the information contained in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects. 

﻿



-5-

 

--------------------------------------------------------------------------------

 

(f) The Credit Agreement is hereby further amended by replacing the “.” at the
end of clause (g) in Section 6.03 with “; and” and adding new clause (h)
immediately after such clause (g) as follows:

﻿

(h)(i) any change in the information provided in a Beneficial Ownership
Certification delivered to the Administrative Agent on or before the First
Amendment Closing Date and (ii) in the event that Borrower is no longer excluded
from the definition of a “legal entity customer” under the Beneficial Ownership
Regulation, any change in the information provided in a Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.

﻿

(g) The Credit Agreement is hereby further amended by deleting Section 7.11(a)
in its entirety and substituting in lieu thereof the following:

﻿

(a)Consolidated Net Leverage Ratio.  Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower, commencing with the fiscal
quarter ending March 31, 2019 and for each fiscal quarter thereafter, to be
greater than 3.50 to 1.00.

﻿

(h) The Credit Agreement is hereby further amended by deleting the first
sentence of Section 11.18 and substituting in lieu thereof the following:

﻿

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that (a) pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
PATRIOT Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act, and (b) pursuant to the Beneficial Ownership
Regulation, it is required to obtain a Beneficial Ownership Certification.

﻿

(i) The Credit Agreement is hereby further amended by adding the following
Section 11.21 immediately after Section 11.20 thereof: 

﻿

11.21



  Certain ERISA Matters. 

﻿

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:



-6-

 

--------------------------------------------------------------------------------

 

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the



-7-

 

--------------------------------------------------------------------------------

 

Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any document related hereto or thereto).

﻿

(j) The Credit Agreement is hereby further amended by deleting Exhibit D
(Compliance Certificate) thereto and substituting in lieu thereof Exhibit D
attached hereto. 

﻿

3.     Conditions Precedent to Effectiveness.  The effectiveness of this
Amendment, which such amendments shall be deemed to be effective on and as of
March 31, 2019, is subject to the truth and accuracy of the warranties and
representations set forth in Sections 4 and 5 below and receipt by the
Administrative Agent of each of the following, each of which shall be in form
and substance satisfactory to Administrative Agent:

﻿

(a)This Amendment, duly executed and delivered by the Borrower, the Guarantors,
the Required Lenders and the Administrative Agent;

﻿

(b)A certificate of the Borrower dated as of the date hereof signed by a
Responsible Officer of the Borrower certifying that, immediately before and
after giving effect to this Amendment (i) the representations and warranties of
the Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; (ii) since December
31, 2018, there has been no event, development or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) no Default exists, or would result after giving effect to the amendments
contemplated by this Amendment;

﻿

(c)The payment of all fees and other amounts due and payable on or prior to the
effective date of this Amendment, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower and Holdings hereunder and under that certain Amendment Engagement
Letter dated April 26, 2019 among the Borrower, SunTrust Bank and SunTrust
Robinson Humphrey, Inc.;

﻿

(d)At least five (5) days prior to the First Amendment Effective Date, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering Legal
Requirements including the Patriot Act and, if Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower; and

﻿

(e)Such other documents as the Administrative Agent may reasonably request.

﻿

4.     Representations.  Each of the Loan Parties represents and warrants to the
Administrative Agent and the Lenders that:





-8-

 

--------------------------------------------------------------------------------

 

﻿

(a) Power and Authority.  The Borrower and each Loan Party have the power and
authority to execute, deliver and perform their respective obligations under
this Amendment and the Credit Agreement, as amended by this Amendment, and have
taken all necessary corporate action or other organizational action to duly
authorize the execution, delivery and performance of this Amendment.  Each of
this Amendment and the Credit Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms.

﻿

(b) No Violation.  The execution, delivery and performance by each Loan Party of
this Amendment, and compliance by them with the terms and provisions of the
Credit Agreement, as amended by this Amendment: (i) do not violate any Law or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, (ii) does not
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (iii) does not
contravene the terms of any of such Person’s Organization Documents.

﻿

(c) Approvals.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with (except for those that have otherwise been
obtained or made on or prior to the date of the effectiveness of this Amendment
and which remain in full force and effect on such date) any Governmental
Authority, any holder of any Senior Notes or any Convertible Notes or any party
to any of the Indentures, or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment or the Credit Agreement, as amended by
this Amendment. 

﻿

(d) No Default.  Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing.

﻿

(e) No Impairment.  The execution, delivery, performance and effectiveness of
this Amendment will not: (a) impair the validity, effectiveness or priority of
the Liens granted pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all of the applicable
Obligations, whether heretofore or hereafter incurred, and (b) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

﻿

5.     Reaffirmation of Representations.  Each Loan Party hereby repeats and
reaffirms all the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith with the same force and effect as if such
representations and warranties were set forth in this Amendment in full, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date).

﻿



-9-

 

--------------------------------------------------------------------------------

 

6.     No Further Amendments; Ratification of Liability.  Except as expressly
amended or waived hereby, the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms.  Each of the Borrower and the other Loan Parties hereby (i)
restates, ratifies, confirms and reaffirms its respective liabilities, payment
and performance obligations (contingent or otherwise) and each and every term,
covenant and condition set forth in the Credit Agreement and the other Loan
Documents to which it is a party, all as amended by this Amendment, and the
liens and security interests granted, created and perfected thereby, (ii)
acknowledges and reaffirms that all liens and security interests granted to the
Administrative Agent and the Lenders under the Loan Documents by such Loan Party
remain in full force and effect and shall continue to secure the Obligations and
(iii) acknowledges and agrees that this Amendment shall not in any way affect
the validity and enforceability of any Loan Document to which it is a party, or
reduce, impair or discharge the obligations of the Borrower, the other Loan
Parties or the Collateral granted to the Administrative Agent and/or the Lenders
thereunder.  The Lenders’ agreement to the terms of this Amendment or any other
amendment of the Credit Agreement or any other Loan Document shall not be deemed
to establish or create a custom or course of dealing between the Borrower, the
other Loan Parties or the Lenders, or any of them.  This Amendment shall be
deemed to be a “Loan Document” for all purposes under the Credit
Agreement.  After the effectiveness of this Amendment, each reference to the
Credit Agreement in any of the Loan Documents shall be deemed to be a reference
to the Credit Agreement as amended by this Amendment.  Each Loan Party agrees
that the amendments contained in this Amendment are solely to amend the terms of
the Credit Agreement and do not in any way affect the validity and/or
enforceability of any Loan Document, or reduce, impair or discharge the
obligations of such Person thereunder.

﻿

7.     Other Provisions.

﻿

(a) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.   

﻿

(b) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

﻿

(c) This Amendment and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

﻿

(d) Each of the Borrower and the other Loan Parties agrees to take all further
actions and execute such other documents and instruments as the Administrative
Agent may from time to



-10-

 

--------------------------------------------------------------------------------

 

time reasonably request to carry out the transactions contemplated by this
Amendment, the Loan Documents and all other agreements executed and delivered in
connection herewith.

(e) THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDMENT SOLELY TO AMEND TERMS OF
THE CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS AMENDMENT NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY ANY LOAN PARTY UNDER OR IN CONNECTION WITH THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH A LOAN PARTY IS A PARTY. 

 

-11-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders party hereto and
the Administrative Agent have caused this First Amendment to Credit Agreement to
be duly executed by their respective duly authorized officers and
representatives as of the day and year first above written.

BORROWER:

TUTOR PERINI CORPORATION,
a Massachusetts corporation

By:  /s/ John D. Barrett

Name:  John D. Barrett

Title:    Executive Vice President, Treasurer, Corporate Secretary and Clerk

﻿

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

GUARANTORS:

AIRTECH SYSTEMS INC.,
a Delaware corporation

ANDERSON COMPANIES, INC.,
a Delaware corporation

BECHO, INC.,
A Utah corporation

BRICE BUILDING COMPANY, LLC,
a Delaware limited liability company

DANIEL J. KEATING CONSTRUCTION COMPANY,
LLC, a Delaware limited liability company

FIVE STAR ELECTRIC CORP.,
a New York corporation

GREENSTAR SERVICES CORPORATION,
a Delaware corporation

HARRELL CONTRACTING GROUP, LLC,
a Mississippi limited liability company

LUNDA CONSTRUCTION COMPANY,
a Wisconsin corporation

MT. WAYTE REALTY, LLC,
a Delaware limited liability company

NAGELBUSH MECHANICAL, INC.,
a Florida corporation

RA PROPERTIES, LLC,
a Mississippi limited liability company

RUDOLPH AND SLETTEN, INC.,
a California corporation

TUTOR PERINI BUILDING CORP.,
an Arizona corporation

WDF/NAGELBUSH HOLDING CORP.,
a Delaware corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Secretary and Treasurer

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

BLACK CONSTRUCTION INVESTMENTS, INC.,
a Nevada corporation

BOW EQUIPMENT LEASING COMPANY, INC.,
a New Hampshire corporation

CHERRY HILL CONSTRUCTION, INC.,
a Maryland corporation

DESERT MECHANICAL, INC.,
a Nevada corporation

E. E. BLACK, LIMITED,
a Hawaii corporation

FEDERATED FIRE PROTECTION SYSTEMS CORP.,
a New York corporation

G. W. MURPHY CONSTRUCTION COMPANY, INC.,
a Hawaii corporation

JAMES A. CUMMINGS, INC.,
a Florida corporation

ROY ANDERSON CORP,
a Mississippi corporation

TUTOR HOLDINGS, LLC,
a Delaware limited liability company

TUTOR PACIFIC, INC.,
a Hawaii corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Vice President, Secretary and Treasurer

TUTOR PERINI MERGER COMPANY,
a Delaware corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

FISK ACQUISITION, INC.,
a Delaware corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Executive Vice President, Secretary and Treasurer





Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 



FISK ELECTRIC COMPANY,
a Texas corporation

FISK INTERNATIONAL, LTD.,
a Delaware corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Senior Vice President, Treasurer and Secretary

KEATING PROJECT DEVELOPMENT, INC.,
a Pennsylvania corporation

PERINI MANAGEMENT SERVICES, INC.,
a Massachusetts corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Treasurer and Corporate Secretary

JOHNSON WESTERN CONSTRUCTORS, INC.,
a California corporation

JOHNSON WESTERN GUNITE COMPANY,
a California corporation

SUPERIOR GUNITE,
a California corporation

SUPERIOR GUNITE LLC,
a Delaware limited liability company

TPC AGGREGATES, LLC,
a Nevada limited liability company

VALLEY CONCRETE & FRAMING, INC.,
a California corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Vice President, Secretary, Chief Financial Officer and Treasurer

﻿





Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 



TUTOR-SALIBA CORPORATION,
a California corporation

TUTOR-SALIBA LLC,
a California limited liability company

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Senior Vice President, CFO, Secretary and Treasurer

FRONTIER-KEMPER CONSTRUCTORS, INC.,
an Indiana corporation

By:  /s/ John D.  Barrett

Name:  John D. Barrett

Title:    Vice-President and Secretary-Treasurer

﻿

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

FK MANAGEMENT SERVICES, INC.,
an Indiana corporation

FKC, LLC,
an Indiana limited liability company

By:  /s/ W. David Rogstad

Name:  W. David Rogstad

Title:     President and Chief Executive Officer

﻿

﻿

﻿

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

WDF INC.,
a New York corporation

By:  /s/ Lawrence Roman

Name:  Lawrence Roman

Title:    President and Chief Executive Officer

 

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender and as Administrative Agent

By:  /s/ David J. Sharp
Name:  David J. Sharp

Title:    Director

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., as a Lender

By:      /s/ Michael Gift

Name: Michael Gift

Title:   Director

﻿

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,
as a Lender

By:  /s/ Jamie Minieri

Name:  Jamie Minieri

Title:    Authorized Signatory

﻿

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

By:  /s/ Scott W. Miller

Name:  Scott W. Miller

Title:    Vice President

﻿

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

By:  /s/ Brian Diffendale

Name:  Brian Diffendale

Title:    Vice President

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

By:  /s/ Kurt Cardoza

Name:  Kurt Cardoza

Title:    Senior Vice President

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Lender

By:  /s/ William O’Daly

Name:  William O’Daly

Title:    Authorized Signatory

By:  /s/ Andrew Griffin

Name:  Andrew Griffin

Title:    Authorized Signatory

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

 

FIRST HAWAIIAN BANK, as a Lender

By:  /s/ Darlene N. Blakeney

Name:  Darlene N. Blakeney

Title:    Senior Vice President

﻿

 

Tutor Perini Corporation
First Amendment to Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

﻿

FORM OF COMPLIANCE CERTIFICATE

﻿

Financial Statement Date:                 , _____

To:SunTrust Bank, as Administrative Agent

Ladies and Gentlemen:

﻿

Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Tutor Perini Corporation, a Massachusetts corporation
(the “Borrower”), certain Subsidiaries of the Borrower, the Lenders from time to
time party thereto, and SunTrust Bank, as Administrative Agent, L/C Issuer and
Swing Line Lender.

﻿

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Executive Officer/Chief Operating Officer/Chief Financial
Officer/Treasurer/Controller] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

﻿

[Use following paragraph 1 for fiscal year-end financial statements]

﻿

1.    Attached hereto are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

﻿

[Use following paragraph 1 for fiscal quarter-end financial statements]

﻿

1.    Attached hereto are the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the
above date.  Such financial statements fairly present in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year‑end audit adjustments and the absence of
footnotes.

﻿

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

﻿

3.    A review of the activities of the Borrower during such fiscal period (the
“Subject Period”) has been made under the supervision of the undersigned with a
view to determining whether during the Subject Period the Borrower performed and
observed all its Obligations under the Loan Documents, and

﻿

[select one:]

﻿

[to the best knowledge of the undersigned during the Subject Period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--





D-1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

﻿

4.    The financial covenant analyses and information set forth on Schedule I
attached hereto are true and accurate on and as of the date of this Certificate.

﻿

5.    [Accompanying this Compliance Certificate are updates to Schedules 5.13,
 5.17,  5.20(a),  5.20(b) and 5.20(c).]

--or--

       [There are no required updates to Schedules 5.13,  5.17,  5.20(a),
 5.20(b) and 5.20(c) at this time.]

﻿

6.    [Set forth on Schedule II attached hereto are true and accurate
calculations demonstrating compliance with [Section 3.2(a)][clause (33) of the
definition of “Permitted Liens”] of the 2017 Indenture and [Section
7.03(t)][Section 7.01(s)] of the Agreement to incur the
[Indebtedness][Liens]  permitted by [Section 7.03(t)][Section 7.01(s)] during
the immediately preceding fiscal quarter.]  1

﻿

7.    [Set forth on Schedule III attached hereto are true and accurate
calculations demonstrating the Consolidated Senior Secured Leverage Ratio is
[equal to or less than][greater than] 1.25 to 1.00 as of the end of the period
covered by this Compliance Certificate.]  2

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________________, _____.

﻿

TUTOR PERINI CORPORATION

By:  ________________________________________

Name:  ______________________________________

Title:  ____________________________________

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

__________________________

1 To be included in Compliance Certificate delivered immediately after any
Indebtedness or Lien is incurred pursuant to Section 7.03(t) or 7.01(s),
respectively.

﻿

2 To be included only to the extent the Covenant Suspension is in effect
pursuant to Section 7.02(e).

﻿

 

D-2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

﻿

to the Compliance Certificate
($ in 000’s)

﻿

I.Section 7.11(a) – Consolidated Net Leverage Ratio.

A.         Consolidated Funded Indebtedness at Financial Statement Date [Sum
of following Lines (i) –
(vii)]                                                                                    $_____

(i)



obligations for borrowed money, and all obligations
evidenced by bonds (other than surety bonds),
debentures, notes, loan agreements or other similar
instruments                                                                                                   $_____

(ii)



purchase money
Indebtedness                                                                     $_____

(iii)



all obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank
guaranties, and similar instruments (but excluding
Performance Letters of
Credit)                                                                    $_____

(iv)



all obligations in respect of the deferred purchase
price of property or services (other than accounts payable and

accrued expenses in the ordinary course of
business)                                $_____

﻿

(v)



all Attributable
Indebtedness                                                                      $_____

(vi)



all Guarantees with respect to Indebtedness of the
types specified in (i) through (v) above of another
Person                                                                                                         $_____

(vii)



all recourse Indebtedness of the types referred to
above of any partnership or Joint Venture (except
joint ventures that are LLCs or corporations) in which
Borrower or a Subsidiary is a general partner or
joint
venturer                                                                                              $_____

B.         Consolidated Available Cash at Financial Statement Date (aggregate
amount

of Unrestricted cash and Cash Equivalents held by the Loan Parties (excluding

any cash held by Joint Ventures or the Black business unit) not exceeding

$50,000,000)                                                                                                            $_____

﻿

﻿

C.         Consolidated EBITDA for four quarters ending at Financial Statement
Date
[Sum of Lines (i) - (x) minus Lines (xi) -
(xiii)]                                                     $_____

(i)    Consolidated Net
Income                                                      $_____

﻿

(ii)    Consolidated Interest
Charges                                             $_____

﻿





D-3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 

(iii)    Provision for income
Taxes                                                 $_____

﻿

(iv)    Depreciation
expenses                                                         $_____

﻿

(v)     Amortization
expenses                                                        $_____

﻿

(vi)    Non-cash stock-based compensation expenses                   $_____

﻿

(vii)   Total non-cash goodwill and intangible asset
impairment
charges                                                                       $_____

﻿

(viii)   Total amount of any non-cash expenses or non-cash

charges related to a settlement in exchange for the

collection of cash or in exchange for the avoidance of

the disbursement of cash to the Borrower or its

Subsidiary by its customer in respect of any project

(including any non-cash expenses or non-cash charges

of a Joint Venture to the extent of the Borrower’s or its

Subsidiaries proportionate ownership interest of the

Joint Venture) (excluding any non-cash expenses

or non-cash charges to the extent representing  an

accrual or reserve for a cash portion for a future period)

related to: [Sum of Lines (a) – (c)]  1                                   $_____

﻿

(a)



costs and estimated earnings in

excess of
billings                                                          $_____

﻿

(b)



projects designated by the

Borrower to the Administrative

Agent in writing and acknowledged

by the Administrative Agent

in connection with the

First Amendment                                                         $_____

﻿

(c) Pending Change Order Billings                                    $_____

﻿

(ix)



non-cash judgments and related non-cash expenses          $_____

__________________________

1 (i) (X) To the extent the amount of any expenses or charges in respect of any
individual settlement exceeds 20% of the book value subject to such settlement,
the excess amount shall be excluded from being added back to Consolidated EBITDA
and (Y) the aggregate amount of clauses (b) and (c) for four consecutive
quarters ending at Financial Statement Date shall not exceed 5% of Consolidated
EBITDA (calculated before giving effect to such addback) for such four quarter
period; (ii) the aggregate amount of all such expenses or charges added back to
Consolidated EBITDA for four quarters ending at Financial Statement Date shall
not exceed 15% of Consolidated EBITDA (calculated before giving effect to such
addback) for such four quarter period, provided that solely for purposes of
calculating the amount of expenses or charges added back relative to the 15% cap
in this clause (ii), the amount of such expenses or charges in respect of any
project in any consecutive four quarter period shall be reduced (to an amount
not less than zero) by any non-cash gains arising from a settlement in respect
of such project effected in such same consecutive four quarter period in
connection with the settlement giving rise to such expenses or charges; (iv) any
add-backs made are permitted only to the extent that the Consolidated Net Income
giving rise to such add-backs was not included in four quarters ending at
Financial Statement Date.





D-4

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 

﻿

(x)



[transaction costs not to exceed $14,000,000]  2                   $_____

(xi)       minus non-cash gains (other than accrual of revenue

in ordinary
course)                                                               $_____

﻿

(xii)     minus non-cash gains related to non-cash judgments          $_____

﻿

(xiii)    minus any non-cash gains related to settlements (A) of

costs and estimated earnings in excess of billings,

(B) related to designated projects referenced in Line (C.)(viii)

(b) above or (C) related to Pending Change Order

Billings.                                                                                $_____

﻿

D.    Consolidated Net Leverage Ratio ((Line I.A – Line I.B)  Consolidated
EBITDA

        as calculated under the above
I.C)                                                                           _____
to 1.00
 

Maximum
permitted                                                               3.50 to
1.00

 

II.Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.

A.         Consolidated Adjusted EBITDA for the Subject Period
[Line (i)  minus sum of Lines (ii), (iii) and
(iv)]                                                $_____

(i)



Consolidated EBITDA (From Line
I.C)                                                $_____

(ii)



Consolidated Maintenance Capital Expenditures
for the Subject Period paid in
cash                                                        $_____

(iii)



Restricted Payments during the Subject Period
paid in cash (other than pursuant to 7.06(a) (but

only to the extent made to a Loan Party) and
(b))                                 $_____

(iv)



Income Taxes paid in cash during the Subject
Period                           $_____

B.    Consolidated Fixed Charges [sum of Lines (i) and (ii)
below]                                $_____

(i)         Cash portion of Consolidated Interest Charges during

             the Subject
Period                                                                                 $_____

﻿

(ii)        Consolidated Scheduled Funded Debt Payments during

                                        the Subject
Period                                                                                 $_____

﻿

C.         Consolidated Fixed Charge Coverage Ratio [(Line II.A.  
Line II.B)]                                                                                                           _____
to 1.00

__________________________

2 Only applicable for Financial Statement Date 6/30/17 and 9/30/17



D-5

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 



Minimum
required                                                                           1.25
to 1.00

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





D-6

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 

[SCHEDULE II]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

D-7

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

 

[SCHEDULE III]

Consolidated Senior Secured Leverage Ratio

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



D-8

Form of Compliance Certificate

 

--------------------------------------------------------------------------------